October 14, 2014 VIA EDGAR Gus Rodriguez Accounting Branch Chief United States Securities and Exchange Commission treet, NE Washington, D.C.20549 Re: Bank Bradesco Form 20-F for the Fiscal Year Ended December 31, 2013 Filed on April 30, 2014 File No. 001-15250 Dear Mr. Rodriguez: On April 30, 2014, Bank Bradesco, referred to herein as the “Company”, filed with the Securities and Exchange Commission its annual report on Form 20-F for the fiscal year ended December 31, 2013, referred to herein as the “annual report.” The Company received a letter dated September 30, 2014 with comments from the Staff of the Securities and Exchange Commission on the annual report. The following is the Company’s response to the Staff’s comments contained in its letter dated September 30, 2014. For convenience, the numbered responses set forth below correspond to the numbered comments in that letter. Capitalized terms used but not defined herein are used as defined in the annual report. I tem 5. O p e r a t i ng a nd F i n a n c ial Revi e w a nd P rosp ec ts 1. P le a se discuss, a n a l y z e a nd qu a nt if y the re a sons f or the c h a n g e s in t he in c ome a nd so c ial ta x e s paid or a l l o ca ted to y our b a nki n g , insur a n c e , p e nsion plans a nd ca pi ta l iz a t i on bonds a nd other op e r a t i n g s e g m e nts. P le a se r e f e r to I t e m 5 of F o r m 20
